DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the RCE filed on 10/05/2020.  Claims 1-20 are pending.  Claims 1, 10, and 17 are independent.  Claims 17-20 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/498.586, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure (including the specification and the drawings) of the prior-filed application, Application No. 12/498.586, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the limitation “wherein the proximal end portions of the plurality of wires are spaced equally about the proximal eyelet, and the distal end portions of the plurality of wires are spaced equally about the distal eyelet” recited in claim 15.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the limitation “wherein the center region includes a diameter greater than at least one of a diameter of the distal eyelet and a diameter of the proximal eyelet” recited in claim 3.
Claim Objections
Claims 1 and 10 is objected to because of the following informalities:  
a)  The limitation “a first curve portion one of the plurality of wires” in lines 11-12 of claim 1 should be amended to --a first curve portion of one of the plurality of wires--.
b)  The limitation “a first portion one of the plurality of wires” in lines 17-18 of claim 1 should be amended to --a first portion of one of the plurality of wires--.
of one of the plurality of wires--.
d) The limitation “a first curve portion one of the plurality of wires” in lines 15-16 of claim 10 should be amended to --a first curve portion of one of the plurality of wires--.
e) The limitation “a first portion one of the plurality of wires” in lines 14-15 of claim 10 should be amended to --a first portion of one of the plurality of wires--.
f) The limitation “a first curve portion one of the plurality of wires” in lines 25-26 of claim 10 should be amended to --a first curve portion of one of the plurality of wires--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the distal petals being formed by the membrane arranged between each of the plurality of wires with each petal formed by a first portion  [of] one of the plurality of wires extending from the distal eyelet, a first curved portion  [of] one of the plurality of wires at a perimeter of the distal disk, and a second portion of one of the plurality of wires extending toward the proximal eyelet” in lines 17-20 is indefinite and confusing because claim 1 recites “the proximal petals being formed by the mem brane arranged between each of the plurality of wires with each petal formed by a first portion one of the plurality of wires extending from the proximal eyelet, a first curved portion one of the plurality of wires at a perimeter of the proximal disk, and a second portion of one of the plurality of wires extending toward the distal eyelet” in lines 10-13 of the claim.  Claim 1 appears to define each of the “first portion [of] one of the plurality of wires,” “first curved portion [of] one of the plurality of wires,” and “second portion of one of the plurality of wires” to be different parts of the wire (e.g. the first portion of the wire is used to define a portion of the wire at both the proximal disk and distal disk).
Regarding claim 10, the limitation “with each petal formed by a first portion  [of] one of the plurality of wires extending from the distal eyelet, a first curved portion  [of] one of the plurality of wires at a perimeter of the distal disk, and a second portion of one of the plurality of wires extending toward the proximal eyelet” in lines 24-27 is indefinite and confusing because claim 10 recites “with each petal formed by a first portion one of the plurality of wires extending from the proximal eyelet, a first curved portion one of the plurality of wires at a perimeter of the proximal disk, and a second portion of one of the plurality of wires extending toward the distal eyelet” in lines 10-13 of the claim.  Claim 10 appears to define each of the “first portion [of] one of the plurality of wires,” “first curved portion [of] one of the plurality of wires,” and “second portion of one of the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Freudenthal et al. (US Pub. No.: 2003/0171774).
Regarding claims 1-13 and 16, Freudenthal discloses a sealing device (1, Figs. 1-8) having a frame (the metal frame of 1) formed by a plurality of wires (2, Figs. 5, 7, and 8) and a membrane (membrane 8 which envelop/surround entirely, Para. [0067]) the implant supported by the plurality of wires, the sealing device comprising: a proximal eyelet (see Figure below and also Fig. 2) including proximal end portions of the plurality of wires that converge from different locations about a perimeter of the proximal eyelet to form the proximal eyelet (see Figure below and also Fig. 2); a distal eyelet (see Figure below and also Fig. 2) including distal end portions of the plurality of wires .

    PNG
    media_image1.png
    446
    631
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freudenthal et al. (US Pub. No.: 2003/0171774) as applied to claim 10 above, and further in view of Shaw et al. (US Pat. No.: 6,171,329).
Regarding claims 14 and 15, Freudenthal discloses the limitations of claim 10 as taught above and further discloses that the proximal end portions of the plurality of wires are spaced equally about the proximal eyelet (Fig. 8 and also see Fig. 9c), and the distal end portions of the plurality of wires are spaced equally about the distal eyelet (Fig. 8 and also see Fig. 9c).  However, Freudenthal does not disclose that the proximal end portions of the plurality of wires are wound together from different locations about the perimeter of the proximal eyelet to form the proximal eyelet, and the distal end portions of the plurality of wires are wound together from different locations about the perimeter of the distal eyelet to form the distal eyelet.
Shaw teaches, in the same field of endeavor (sealing device), a sealing device having proximal end portions of the plurality of wires wound together about the perimeter of the proximal eyelet to form the proximal eyelet (44, Fig. 6B and Col. 6, lines 6-8, the proximal eyelet formed by multiple wires wound together), and a distal end portions of the plurality of wires wound together about the perimeter of the distal eyelet to form the distal eyelet (48, Fig. 6B and Col. 6, lines 6-8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JING RUI OU/Primary Examiner, Art Unit 3771